UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2303


In re:   ALEXANDER OTIS MATTHEWS,

                       Petitioner.



                              No. 14-2304


In re:   ALEXANDER OTIS MATTHEWS

                       Petitioner.



                On Petitions for Writ of Mandamus.
  (8:10-cr-00706-RWT-1; 1:11-cr-00087-LO-1; 1:11-cr-00348-LO-1;
                         1:12-cv-00132-LO)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Alexander Otis Matthews, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexander Matthews petitions for a writ of mandamus seeking

an order directing the district court to permit inmates to keep

transcripts in their cells and to permit the filing of attorney

misconduct claims.           He also seeks to have this court reconsider

our prior decision denying a certificate of appealability.                        We

conclude that Matthews is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333
F.3d 509, 516-17 (4th Cir. 2003).             Further, mandamus relief is

available only when the petitioner has a clear right to the

relief sought.          In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135,    138    (4th   Cir.    1988).   Mandamus   may     not   be   used    as   a

substitute for appeal.           In re Lockheed Martin Corp., 503 F.3d
351, 353 (4th Cir. 2007).

       The relief sought by Matthews is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petitions and amended petitions for

writ of mandamus.            We dispense with oral argument because the

facts    and    legal   contentions    are   adequately    presented    in    the




                                        2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                        PETITIONS DENIED




                                    3